United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3635
                                    ___________

Jean A. Gardner,                         *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Anthony J. Principi, Secretary,          * Eastern District of Missouri.
Department of Veterans Affairs,1         *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: May 22, 2001
                              Filed: June 13, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Jean A. Gardner, a former employee of the Department of Veterans Affairs
(VA), alleged that the VA discriminated and took adverse employment action against
her on various occasions between 1987 and 1999. The District Court2 granted

      1
       Anthony J. Principi has been appointed to serve as Secretary of Veterans
Affairs, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure
43(c)(2).
      2
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
summary judgment for the VA in Gardner’s action alleging age, race, and sex
discrimination and retaliation. Gardner appeals.

      Having carefully reviewed the record and the parties’ briefs, we affirm for the
reasons stated by the District Court, and because Gardner did not exhaust her
administrative remedies by timely pursuing her administrative complaint. See 29
C.F.R. §§ 1614.105-.106 (administrative requirements); Briley v. Carlin, 172 F.3d 567,
571 (8th Cir. 1999) (holding that "an employee cannot bring a discrimination claim
without first exhausting his or her administrative remedies"); McAlister v. Sec'y of
Dep't of Health and Human Servs., 900 F.2d 157, 158 (8th Cir. 1990)
("[A]dministrative remedies must be exhausted before a federal employee may bring
an employment discrimination claim against federal employer.").

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-